Title: To George Washington from Major Apollos Morris, 30 January 1777
From: Morris, Apollos
To: Washington, George



Sir
New Bromley Mills [N.J.] Jany 30th 1777

I wish not to take off your attention from so many better objects, but think it incumbent on me to assure you, that I, when at Morris town, understood, you meand to judge of the propriety of my letter, otherwise I must have chosen to have sent it seal’d. To have shewn Genl Howes dispositions in Return to any peace overture could have been no disadvantage. my Intention was that you might or might not be suppos’d (at your own option) to know any thing of it. I came to this country intending to Devote my person & little fortune to the Support of its rights, & of independence if they were refus’d; but I cannot devote my opinions, I asserted in print the same wishes for a Reconciliation & that America did not mean Independence. When on my arrival I found no terms short of it would be listen’d to on this side, The only way I had to reconcile my conduct to my assertions was to seek justification from the measures of the otherside, & to convince myself from unquestionable authority that no scheme of dependence consistent with the rights of the Colonys could be agreed to. If as is asserted the Comms: have no powers Gl Hows letter or his silence must have given me the justification I sought, & I was decided never to look back.
I confess the Presumption of an unauthoris’d individual like me meddling with public affairs; & so much expected a rebuke on that head from Genl Howe that I took from him as far as possible every other pretense for refusing an answer.
I have not the vanity to suppose my services worth the sacrifice of any propriety, & my presence in a Camp where I cannot be usefull must be an incumbrance. I shall therefore by to morrow Noon, when I hope to be pretty free from my cold set off for Philadelphia, where I shall without meddling with politics remain with Esteem & Respect Sir Yr most obedt & most humble sert

Apollos Morris


I am sorry for having expressed any wish that might seem to engage you in the matter.

